 Case 7:20-cv-00092-O-BP Document 17 Filed 06/14/21                Page 1 of 1 PageID 77



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                             WICHITA FALLS DIVISION

 DERRICK A. WALKER,                            §
                                               §
         Plaintiff,                            §
                                               §
 v.                                            §     Civil Action No. 7:20-cv-00092-O-BP
                                               §
 FRANCIS PEREZ,                                §
                                               §
         Defendant.                            §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case (ECF No. 16), issued on May 28, 2021. No objections were filed, and the Magistrate

Judge’s Recommendation is ripe for review. The District Judge reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the undersigned District Judge

believes that the Findings and Conclusions of the Magistrate Judge are correct, and they are

accepted as the Findings and Conclusions of the Court.

        Accordingly, the Court DISMISSES with prejudice Plaintiff’s federal-law claims and

DISMISSES without prejudice Plaintiff’s state law claims.

        SO ORDERED on this 14th day of June, 2021.


                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE




                                               1
